Citation Nr: 1209768	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for right eye vitreous hemorrhage residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2011, the Veteran testified at a Board hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

Right eye vitreous hemorrhage residuals are not manifested by visual impairment or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for a compensable rating for right eye vitreous hemorrhage residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.3, 4.7, 4.79, Diagnostic Codes 6007, 6066 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in April 2009.  That pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in April 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service treatment records and VA treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a hearing in front of the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence for the current appeal.

The Veteran was also provided with a VA examination in June 2009 for his service-connected right eye disability.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected right eye disability under the applicable rating criteria. 

The Board is aware that the Veteran's most recent eye examination is in excess of being a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right eye disability since June 2009 VA examination was conducted.  The Veteran does not contend otherwise.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2022).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected right eye vitreous hemorrhage residuals have been evaluated as intraocular hemorrhage (designated at Diagnostic Code 6007) and are rated as noncompensable (zero percent) pursuant to the General Rating Formula for Diagnostic Codes 6000 through 6009.  38 C.F.R. § 4.79, Diagnostic Code 6007 (2011). 

Disability ratings for several eye disorders, including intraocular hemorrhage, are based on either visual impairment or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6007, General Rating Formula for Diagnostic Codes 6000 through 6009.  Under the General Rating Formula, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note. 

Disability ratings for impaired vision generally are based on corrected distance vision with central fixation.  38 C.F.R. § 4.76 (2011).  With only one service-connected eye, the visual impairment of the non-service-connected eye will be considered to be 20/40 for purposes of evaluating the service-connected visual disability, subject to the provisions of the paired organ rule under 38 C.F.R. § 3.383(a) (2011).

Diagnostic Code 6066 provides for a 10 percent evaluation when there is 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye, 20/70 vision in one eye with 20/40 vision in the other eye, or 20/100 vision in one eye with 20/40 vision in the other eye.  A 20 percent evaluation is warranted only when there is 20/70 vision in one eye with 20/50 vision in the other eye, 20/100 vision in one eye with 20/50 vision in the other eye, 20/200 vision in one eye with 20/40 vision in the other eye, or 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

Historically, the Veteran was granted service connection for residuals of right eye vitreous hemorrhage in a December 1994 rating decision.  His disability was rated as noncompensable (zero percent) disabling under the previous version of Diagnostic Code 6007, effective June 7, 1994.  VA treatment records dated from 1994 to 2003 reflected right eye treatment.

In a June 2009 VA eye examination report, the Veteran complained of right eye discharge, redness, watering, and distorted images.  He denied any periods of bed rest due to eye disease.  The examiner indicated that there were no right eye fundoscopic examination findings and normal tonometry pressures but noted that slip lamp examination revealed a right eye nuclear cataract.  On examination, uncorrected far vision in the right eye was 20/60, and corrected far vision in the right eye was 20/60.  Uncorrected far vision in the left eye was 20/50, and corrected far vision in the left eye was 20/40.  Uncorrected near vision in the right eye was 20/400, and corrected near vision in the right eye was 20/60. Uncorrected near vision in the left eye was 20/100, and corrected near vision in the left eye was 20/40.  The examiner diagnosed bilateral nuclear cataracts with decreased vision as well as status post vitreous hemorrhage with residual floaters in the right eye, opining that there were no effects on the Veteran's usual occupation and daily activities.  He specifically indicated that the only current residuals caused by the Veteran's service-connected vitreous hemorrhage in his right eye were that he has adapted to the floaters present in his eyes since 1974.

During his August 2011 hearing, the Veteran asserted that he suffers from some right eye weakness and mobile floaters that sometimes clump together to impair his peripheral vision.  He reported that his right eye disability caused some difficulties with driving as well as at his current job in VA laundry services.  

After a careful review of all pertinent evidence in light of the above-noted criteria, the Board has determined that the Veteran's right eye vitreous hemorrhage residuals continue to more nearly approximate the criteria for the currently assigned noncompensable rating. 

Entitlement to a compensable rating based on periods of incapacitation under the General Rating Formula for Diagnostic Codes 6000 through 6009 is not warranted, as the June 2009 examination report specifically noted that the Veteran's right eye residuals did cause have any periods of incapacitation, bed rest, or effects on the his usual occupation and daily activities.  The Veteran also does not meet the scheduler criteria for a compensable rating based on visual impairment, as the June 2009 VA examiner did not relate any of his current visual impairment symptomatology to his service-connected right eye vitreous hemorrhage residuals.  Instead, the visual impairment was expressly attributed to bilateral cataracts.

The Veteran also submitted written statements and hearing testimony discussing the severity of his service-connected right eye symptomatology.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. At 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased right eye symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased right eye symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased right eye symptomatology has not been established, either through medical or lay evidence, during the appeal period.  Moreover, to the extent his visual acuity may have worsened, the VA examiner attributed the visual impairment to non-service-connected bilateral cataracts.

For all the foregoing reasons, the Veteran's claim for entitlement to a compensable evaluation for right eye vitreous hemorrhage residuals must be denied on a scheduler basis.  The Board has considered additional staged ratings, but concludes that they are not warranted.  See Hart, 21 Vet. App. at 505.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, claiming to be unemployable related to his service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to a compensable evaluation for right eye vitreous hemorrhage residuals is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


